Citation Nr: 1034498	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  08-15 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to June 
1952.  The appellant is the Veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 decision of the Albuquerque, New Mexico, 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2010, the appellant testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
appellant's claim for entitlement to service connection for the 
cause of the Veteran's death.

To establish Dependency and Indemnity Compensation (DIC) benefits 
for the cause of the Veteran's death, the evidence must show that 
a service-connected disability caused, or contributed 
substantially or materially to cause, that death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2009).

The Board notes that at the time of his death, the Veteran was in 
receipt of compensation for posttraumatic stress disorder (PTSD) 
(50 percent), cold injury residuals of the left lower extremity 
(10 percent) and right lower extremity (10 percent), appendectomy 
(0 percent) and bilateral defective hearing (0 percent).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

In the current case, the appellant was provided VCAA notice in 
January 2006, prior to the initial adjudication of her claim in 
the May 2006 rating decision at issue.  However, the January 2006 
letter failed to satisfy the three requirements for VCAA notice 
in the context of a claim for DIC benefits, as outlined in Hupp.  
See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Thus, on 
remand, the RO/AMC should provide corrective VCAA notice, to 
include the three Hupp requirements.

The Board notes that two death certificates were issued in this 
case.  The first, signed on the date of death by Dr. S.E.N, noted 
the cause of death as cerebrovascular accident due to 
hypertension.  Two weeks later, the Veteran's family physician, 
Dr. A.W.V., signed a new death certificate listing the above two 
conditions and then listing PTSD.  

An opinion from a VA physician was obtained in April 2006.  The 
physician opined that the Veteran's death from a cerebrovascular 
accident and hypertension were not related to his PTSD.  She 
noted the Veteran had significant other risk factors, and that 
there was a dearth/absence of evidence that PTSD causes strokes 
or hypertension.  The Board notes, however, that service 
connection can be awarded for conditions which are aggravated by 
a service connected disability.  See 38 C.F.R. § 3.310.  The 
examiner did not address the question of aggravation.

In June 2006, the appellant provided an opinion from Dr. A.W.V. 
that PTSD contributed to his conditions.  However, the physician 
provided no rationale for that conclusion.  The appellant also 
submitted literature concerning the possible relationship between 
cardiovascular disorders and PTSD.  Thus, the Board finds that an 
additional VA medical opinion should be obtained in this case. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send the appellant a VCAA notice letter 
under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2009) that includes an 
explanation as to the information or evidence 
needed to establish a claim for service 
connection for the cause of the Veteran's 
death as outlined in Hupp, supra.  
Specifically, the notice should include (1) a 
statement of the conditions, if any, for 
which the Veteran was "service- connected" 
at the time of his death; (2) an explanation 
of the evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; and 
(3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service-
connected.

2.  Send the claims file to a VA 
cardiovascular specialist to obtain an 
opinion as to whether the Veteran's service 
connected conditions materially contributed 
to or hastened the Veteran's death from 
cerebrovascular accident or hypertension.  
After reviewing the claims file, the 
specialist should indicate whether the 
Veteran's PTSD aggravated (permanently 
worsened the underlying condition beyond 
normal progression) the Veteran's 
cerebrovascular accident or hypertension.  In 
addition, the specialist should provide an 
opinion as to whether the Veteran's PTSD or 
other service connected disabilities (cold 
injury residuals of the lower extremities, 
hearing loss, or appendectomy) materially 
contributed to or hastened the Veteran's 
death.  The examiner should provide the 
rationale for the opinions expressed.

3.  After the development requested above has 
been completed, the record should again be 
reviewed.  If the benefit sought on appeal 
remains denied, then the appellant and her 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the Board 
for further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



